DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Teraura (US 2012/0278676 A1).
Regarding claim 1, Teraura discloses a temperature-sensing RFID device, comprising: 
an RFID chip (e.g. [0001-0002]) including a temperature sensor (e.g. Fig. 4: 1a & Fig. 8A-8B: 12, 30 & 33 & [0065, 0085-0086]); 
an antenna (e.g. Fig. 8A: 3) electrically coupled to the RFID chip (e.g. [0001-0002]) and adapted to receive energy from an RF field and produce a signal (e.g. [0090] & claim 14); and 
a shielding structure (e.g. Figs. 1-8B: 2, 6-9 & [0055-0056]) associated with the RFID chip, oriented so as to be positioned between at least a portion of the RFID chip (e.g. Figs. 3 & 8A: 4, 15-18) and an outside environment (e.g. Figs. 8A-8B: surrounding area of tag 30), and configured to shield the temperature sensor (e.g. Fig. 8A: 12 & [0086]) from at least one environmental factor capable of affecting a temperature sensed by the temperature sensor of an article to which the temperature-sensing RFID device is secured,
wherein at least a portion of a surface of the shielding structure facing the outside environment is configured to reflect radiation away from the RFID chip (Figs. 8A-8B & [0056-0057]: radiation shielding members 7-8), is an infrared-reflecting color, or combinations thereof.
Regarding claim 2, Teraura discloses the shielding structure is comprised of a material configured to reflect infrared radiation away from the RFID chip (Figs. 8A-8B & [0056-0057]: radiation shielding members 7-8).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Teraura (US 2012/0278676 A1) in view of Rebouillat et al. (US 2015/0053086 A1).
Regarding claim 3, Teraura fails to disclose, but Rebouillat teaches the shielding structure is at least partially formed of an aluminum material (e.g. [0032]).
Thus, it would have been obvious before the effective filing date of the claimed invention to have modified the teachings of Teraura (using different metal compound to shield radiation) with the teachings of Rebouillat (using aluminum as shielding agent), since aluminum is one of the well-known shielding agent and replacing metal suggested by Teraura with aluminum is merely simple substitutions of one known element with another according to KSR.
Regarding claim 4, Rebouillat teaches at least a portion of a surface of the shielding structure facing the outside environment is an infrared-reflecting color ([0032, 0095]: reflective white layer).  
Regarding claim 6, Rebouillat teaches the shielding structure is at least partially formed of a foam material or a corrugated cardboard material ([0032, 0095]).
Response to Arguments
Applicant's arguments filed 06/27/2022 have been fully considered but they are not persuasive.
In response to applicant’s argument with respect to claim 1, Teraura at least in Figs. 8A-8B & [0056-0057] (radiation shielding members 7-8) discloses shielding structure to reflect infrared radiation away from the RFID chip.
  In response to applicant’s argument with respect to claim 4, Teraura at least in [0032, 0095] (reflective white layer) discloses shielding structure facing the outside environment is an infrared-reflecting color.
Claims 2-3 and 6 depend on claim 1 are unpatentable at least in view of foregoing reason(s) and rejection(s) set forth above. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAM WAN MA whose telephone number is (571)270-3693. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KAM WAN MA/Examiner, Art Unit 2688